internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-137534-02 date date legend x y state date dear this responds to your letter dated date submitted on behalf of x requesting time extensions under sec_301_9100-3 of the procedure and administration regulations for x to elect to be classified as an association_taxable_as_a_corporation for federal tax purposes facts the information submitted states that x is a series of y a state business_trust x intended to elect to be classified as an association_taxable_as_a_corporation effective on date however due to inadvertence a form_8832 entity classification election was not timely filed for x law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified either as an entity disregarded as separate from its owner or as an association sec_301_7701-3 provides that a domestic eligible_entity with a single owner will be disregarded as an entity separate from its owner unless it elects otherwise plr-137534-02 sec_301_7701-3 allows an eligible_entity to elect to change its classification by filing form_8832 entity classification election sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after the filing_date sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant a discretionary extension of time these standards indicate that the commissioner will grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the information submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time for sixty days from the date of this letter to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date x should make the election by filing a form_8832 with the appropriate service_center a copy of this letter should be attached to that form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x and x’s second authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
